Citation Nr: 1205079	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-19 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include schizo-affective disorder.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for schizo-affective disorder, bipolar type, and a low back disability.

In a January 2008 letter, the Veteran requested a hearing before a hearing officer at the RO.  In February and July 2008, he was notified that his RO hearing had been scheduled for dates in June and November 2008, respectively.  He failed to appear for these hearings. 

In his June 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In June 2009, he was notified that his Board hearing had been scheduled for a date in July 2009.  He also failed to appear for this hearing. 

To the Board's knowledge, the Veteran has offered no explanation as to why he failed to appear for the scheduled hearings.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing requests had been withdrawn. See 38 C.F.R. § 20.704(d) (2011).

In January 2010, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability is not the result of an in-service disease or injury and was not demonstrated in service or within one year of service.

2.  The Veteran's current low back disability is not the result of an in-service disease or injury and was not demonstrated in service or within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (2011).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2006, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for psychiatric and low back disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the October 2006 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the October 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and some of the identified post-service private medical records.  He has not reported and the evidence does not otherwise reflect any relevant post-service VA medical treatment.  

In its January 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA examinations to obtain opinions as to the etiology of his current psychiatric and low back disabilities.  In accordance with the Board's remand, the AOJ notified the Veteran that he would be scheduled for VA examinations by a letter dated in January 2010.  He was also notified that if he failed to report for an examination without good cause, that his claim would be rated based on the evidence of record or even denied.

VA examinations were scheduled for dates in April 2010 and May 2011.  The Veteran failed to appear for the examinations and the appeal was subsequently returned to the Board.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id. 

The Veteran was notified of the date and time of his May 2011 VA examination in a letter dated in April 2011.  This letter was mailed to two addresses of record and neither letter was returned as undeliverable.  While the letter notifying the Veteran of the April 2010 VA examination is not in the claims folder, the absence of the letter cannot be used as evidence to rebut the presumption that VA complied with its procedures in notifying the Veteran of his examination.  Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  The Veteran has not alleged non-receipt of any notice.

No reason for the failure to report for the VA examinations was shown and the Veteran had made no attempt to contact VA to request that his examinations be rescheduled.  Furthermore, the Veteran has not argued that good cause exists for his failure to appear at his scheduled VA examinations.  As he has not alleged good cause for his failure to appear, his claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  

These examinations were necessary in order to obtain medical opinions as to the etiology of his current psychiatric and low back disabilities because, as explained below, the evidence is otherwise insufficient to grant service connection for these disabilities as there no competent or credible evidence that they had their onset in service or are related to a disease or injury in service.  

As the AOJ scheduled the Veteran for VA examinations to obtain opinions as to the etiology of his current psychiatric and low back disabilities, the AOJ substantially complied with all of the Board's January 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Evidence associated with the Veteran's claims file, including a September 2004 examination report from Russell County Medical Center (Russell County), reveals that he has been granted Social Security Administration (SSA) disability benefits for an unspecified disability.  The treatment records from Russell County indicate that he has received psychiatric treatment from Cumberland Mountain Community Services, Southwest Virginia Mental Health Institute, and Graystone Adult Care Facility.  The Veteran's SSA disability records and the records from the above listed private treatment providers have not been obtained. 

Furthermore, the Veteran has claimed that he was exposed to herbicides while stationed in South Korea along the demilitarized zone sometime between 1988 and 1989.  VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in locations other than along the demilitarized zone (DMZ) in Korea during the period from April 1968 to August 1971 and the Republic of Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) (September 15, 2011), directs, that where a veteran claims exposure to herbicides in an area outside the DMZ in Korea during the period from April 1968 to August 1971 and outside Vietnam, a request will be sent to the veteran for the approximate dates, location, and nature of the alleged herbicide exposure.

If the veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

The AOJ did not request that the Veteran furnish information concerning when, where, and how he was exposed to herbicides.  Also, the record does not show that any further development as required by M21-1 has been undertaken.

In general, where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Also, VA would generally have a duty to attempt to obtain any identified relevant private treatment records not yet in the claims file and to attempt to verify the Veteran's claimed herbicide exposure.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999); 38 C.F.R. § 3.159(e)(2); VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) (September 15, 2011).

However, because the Veteran failed to report for necessary VA examinations without good cause, his claim must be decided based on the evidence of record; and VA has no further duty to attempt to obtain any additional records (including SSA disability records and private treatment records) or to attempt to verify his claimed herbicide exposure.  38 C.F.R. § 3.655(b).  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and a psychosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Schizo-affective disorder is a psychosis.  38 C.F.R. § 3.384 (2011).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private treatment records, including a February 2007 examination report from Russell County, reveal that the Veteran has been diagnosed as having schizo-affective disorder and degenerative disc disease of the back.  Thus, current psychiatric and low back disabilities have been demonstrated.

As the Veteran's currently diagnosed psychiatric and low back disabilities are not conditions listed in 38 C.F.R. § 3.309(e), presumptive service connection on the basis of any exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The Veteran has not reported and the evidence does not otherwise reflect a continuity of back symptomatology.  However, he reported in his June 2008 substantive appeal (VA Form 9) that he first began to experience psychiatric symptoms (e.g. paranoia) in service while stationed in South Korea sometime between 1988 and 1989.  His psychiatric problems have reportedly persisted since shortly after his discharge from service (reported as since October 1989 on the June 2008 VA Form 9). 

The Veteran is competent to report symptoms of a psychiatric disability (such as paranoia) as well as a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records reflect that in August 1988 the Veteran was treated for low back pain and was diagnosed as having a possible low back strain.  There is no other evidence of any complaints of or treatment for any further low back problems or any psychiatric problems in his service treatment records.  There is no separation examination of record.  

The evidence otherwise indicates that the Veteran's current psychiatric and low back disabilities did not manifest until years after service.  He first reported a psychiatric disability in his September 2006 claim (VA Form 21-526).  The first post-service clinical evidence of a psychiatric disability is a February 2003 examination report from Russell County which reveals that he had prior psychiatric admissions to the "State Hospital" and "Clearview" and that he was diagnosed as having schizo-affective disorder.  The first post-service clinical evidence of a low back disability is an April 2003 examination report from Russell County which indicates that he had a history of back pain.

There is no clinical or lay evidence of any earlier low back symptoms following service.

The Veteran has provided varying statements as to the onset of his psychiatric disability.  Although he reported on the June 2008 VA Form 9 that he first began to experience paranoia in service sometime between 1988 and 1989, he reported on the September 2006 VA Form 21-526 that his psychiatric disability began in 1998.

In light of the contemporaneous record, the absence of clinical evidence of complaints of or treatment for psychiatric symptoms in the Veteran's service treatment records or for years after service, and the Veteran's inconsistent and contradictory statements concerning the history of his psychiatric symptoms, the Board concludes that his report of a continuity of psychiatric symptomatology since service is not credible.

If a chronic disease, such as arthritis or a psychosis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no credible evidence showing psychiatric problems or arthritis in service and the Veteran has not reported in-service arthritis.  Hence, service connection cannot be granted on that basis.

Neither the Veteran nor his representative have offered any explanation as to why they believe the current low back disability is related to service.  However, the Veteran has argued that his current psychiatric disability is related to herbicide exposure in service.  He is competent to report potential herbicide exposure.  

The Veteran is not entitled to a presumption of herbicide exposure based upon his service and there is no objective evidence of any such exposure.  Nevertheless, even assuming that his reports of herbicide exposure are credible, as a lay person, he lacks the expertise to say that the psychiatric disability was caused by any herbicide exposure, as opposed to some other cause.  It would require medical expertise to evaluate the psychiatric disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).

Although the Veteran has received treatment by medical professionals for his psychiatric disability, none have attributed this disability to any herbicide exposure or any other disease or injury in service.  Their treatment records report no in-service history.

There is no other medical or lay evidence of a relationship between the Veteran's current psychiatric and low back disabilities and any disease or injury in service, including herbicide exposure, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current psychiatric or low back disabilities are related to service or manifested within a year after his August 1989 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for psychiatric and low back disabilities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disability is denied

Entitlement to service connection for a low back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


